Citation Nr: 0840639	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-20 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from July 1992 to July 
1997, followed by service in the Army National Guard, 
including service from October 2001 to May 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska, denying the veteran's claim for 
service connection for sleep apnea.  Pursuant to his request, 
a hearing before the Board, sitting at the RO, was conducted 
in May 2008.  A transcript of that proceeding is of record.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

At his May 2008 hearing, the veteran indicated that he served 
in the Army National Guard from approximately July 1997 to 
February 2007.  To date, verification of the veteran's dates 
of National Guard service and whether such service entailed 
active duty for training or inactive duty training, as well 
as the specific dates thereof, has not been accomplished.  
Remand is required to ensure that the veteran's dates of 
service and the type of service are fully verified.  Any 
service medical records associated with such service that may 
be available must also be obtained.  38 C.F.R. § 3.159(c)(2) 
(2008).

In addition, the veteran alleges that his sleep apnea 
originated during his period of active duty, although it was 
not diagnosed until after his discharge from active duty, at 
a point in time he was serving in the Army National Guard.  
He indicates in recent hearing testimony that fellow service 
persons chided him in service as to his loud snoring and that 
his wife was aware of his breathing difficulties while 
sleeping and his snoring from 1996.  The record, it is noted, 
contains a handwritten note, dated in June 2005, wherein the 
veteran's spouse indicated her awareness as of 1996 of the 
veteran's problems with snoring and cessation of breathing 
while sleeping.  The Board acknowledges that the veteran's 
wife is competent to testify as to what she has observed in 
this regard.  See, e.g., Washington v. Nicholson, 19 Vet App 
362 (2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (holding that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge). 
While the veteran and his wife are not competent to provide 
an opinion on the diagnosis or etiology of sleep apnea, in 
light of the lay testimony offered, the veteran's recent 
service and in view of the fact that the veteran has not to 
date been afforded a VA medical examination in order to 
establish the date of onset of his sleep apnea, the Board 
finds that there is a duty to provide an examination that 
includes an opinion addressing the nexus question at hand.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006). 

Accordingly, this case is REMANDED for the following actions:

1.  Verify each and every period of 
active duty, active duty for training, 
and inactive duty training following the 
veteran's discharge from active service 
in July 1997, as well as the dates 
thereof.  In addition, all medical 
records, not already on file, which were 
compiled by or on behalf of the service 
department during any such period of 
service should also be obtained and 
associated with the veteran's claims 
folder.  

2.  Thereafter, afford the veteran a VA 
medical examination for the purpose of 
determining the etiology and/or 
approximate onset date of his sleep 
apnea.  The claims folder should be 
furnished to the examiner for use in the 
study of this case and the report 
prepared as to the findings of such 
examination should indicate whether the 
claims folder was made available and 
reviewed.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records; the clinical evaluation and any 
diagnostic studies or tests that are 
deemed necessary, the examiner is asked 
to provide a medical opinion as to the 
following:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that the 
veteran's sleep apnea 
originated during his period of 
active duty from July 1992 to 
July 1997 or is otherwise 
causally related to any 
incident of or finding recorded 
during active duty or active 
duty for training, including 
snoring and breathing 
difficulty while sleeping, 
beginning in 1996, as reported 
by the veteran's spouse.  As 
part of the discussion offered, 
and to the extent it is 
possible, the examiner should 
indicate the approximate month 
and year with respect to the 
date of onset of the veteran's 
sleep apnea.   

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If a conclusion cannot be reached without 
resort to speculation, the examiner 
should so indicate in the prepared 
examination report.

3.  Lastly, the issue of the veteran's 
entitlement to service connection for 
sleep apnea should be readjudicated on 
the basis of all pertinent evidence and 
all governing legal criteria.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action. 



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



